    NJID 822641
    PHELAN HALLINAN DIAMOND & JONES, PC
    1617 JFK Boulevard, Suite 1400
    Philadelphia, PA 19103
    856-813-5500
    Attorneys for WELLS FARGO BANK, N.A.

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

IN RE:                                       : CHAPTER 13
         ANTHONY R BROOKS, JR
         SHERIE N BROOKS                     : CASE NO. 18-34018-JNP

                                             : NOTICE OF MOTION FOR
                                             : RELIEF FROM AUTOMATIC
     Debtors                                 : STAY PURSUANT TO 11 USC
                                             : SECTION 362(d)

ANTHONY R BROOKS, JR                           BRAD J. SADEK, Esquire
712 SHERWOOD DRIVE                             1315 WALNUT STREET
WILLIAMSTOWN, NJ 08094                         STE 502
                                               PHILADELPHIA, PA 19107

SHERIE N BROOKS                                Isabel C. Balboa, Trustee
712 SHERWOOD DRIVE                             Cherry Tree Corporate Center
WILLIAMSTOWN, NJ 08094                         535 Route 38 - Suite 580
                                               Cherry Hill, NJ 08002

                                               U.S. Trustee
                                               US Dept of Justice
                                               Office of the US Trustee
                                               One Newark Center Ste 2100
                                               Newark, NJ 07102

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

         WELLS FARGO BANK, N.A. (hereinafter 'Movant') has filed papers with the Court to

have an Order entered granting it relief from the automatic stay against the property commonly

known as 712 SHERWOOD DRIVE, WILLIAMSTOWN, NJ 08094.
       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one).

       If you do not want the Court to grant Movant relief from the automatic stay regarding the

above real property, or if you want the Court to consider your views on the Motion, then on or

before 05/07/2019 you or your attorney must:

       File with the Court a written response to Movant's Motion explaining your position. Your

response must be filed with the Bankruptcy Clerk of the United States Bankruptcy Court, 400

Cooper Street, 4th Floor, Camden, NJ 08101.

       If you mail your response to the Court for filing, you must mail it early enough so the Court

will receive it on or before the date stated above.

       You must also mail a copy to:

/s/ Nicholas V. Rogers                                Isabel C. Balboa, Trustee
Nicholas V. Rogers, Esq.                              Cherry Tree Corporate Center
Phelan Hallinan Diamond & Jones, PC                   535 Route 38 - Suite 580
400 Fellowship Road, Suite 100                        Cherry Hill, NJ 08002
Mt. Laurel, NJ 08054
Tel: 856-813-5500 Ext. 42689                          U.S. Trustee
Fax: 856-813-5501                                     US Dept of Justice
Email: nicholas.rogers@phelanhallinan.com             Office of the US Trustee
                                                      One Newark Center Ste 2100
                                                      Newark, NJ 07102
       If you are opposing the Order Movant is seeking from the Court, you must attend the

hearing scheduled to be held on 05/14/2019 at 10:00 AM at the United States Bankruptcy

Courthouse, 400 Cooper Street, 4th Floor, Courtroom 4C, Camden, NJ 08101, before the Honorable

JERROLD N. POSLUSNY JR., presiding.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the Motion and may enter an order granting that relief.


Dated: April 15, 2019
                                              /s/ Nicholas V. Rogers
                                              Nicholas V. Rogers, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              400 Fellowship Road, Suite 100
                                              Mt. Laurel, NJ 08054
                                              Tel: 856-813-5500 Ext. 42689
                                              Fax: 856-813-5501
                                              Email: nicholas.rogers@phelanhallinan.com
